 CARPENTERS OF NORTHWESTERN MONTANA239Carpenters District Council of Northwestern Montana,United Brotherhood of Carpenters and Joinersof America,AFL-CIO (Lilienthal Insulation Com-pany)andCascade Employers Association, Inc.Case 19-CD-207March 7, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Cascade Employers Associa-tion, Inc., on behalf of Lilienthal Insulation Compa-ny, hereinafter referred to as the Employer,allegingthatCarpentersDistrictCouncil of NorthwesternMontana, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, hereinafter referredto as Carpenters or the Union; violated Section8(b)(4)(D)of the Act by engaging in certainproscribed activity with an object of forcing orrequiring the Employer to assign insulation installa-tionwork to employees represented by Carpentersrather than to the unrepresented employees ofLilienthal Insulation Company who were workingunder a valid apprenticeship agreement with theState of Montana.Pursuant to notice, a hearing was held beforeHearing Officer Robert F. Stange on November 14,1972. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, briefs were filed onbehalf of the Employer and Carpenters.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERLilienthal Insulation Company is a sole proprietor-ship owned by Robert L. Lilienthal, engaged in theinstallation of various types of thermal insulation inbuildings under construction in the Kalispell, Mon-tana,area.David Lindsey was the builder andArthur Neufeld the general contractor of the Build-ersDiscountCenter jobinvolved herein.Neufeldhired Lilienthalto install insulationon the project.The parties did notstipulatethat the Employer metthe Board's jurisdictional standards.We find that bycombining the dollarvolume of materialspurchasedby LilienthalInsulationCompany from outside theState of Montana,which wasapproximately$48,000through October 1972, with that of NeufeldBuilders,the generalcontractors on the job, which purchasedapproximately $20,000 worthof materialsfor the job,itisclear that these employers have been at allmaterial times engaged in commercewithin themeaning of Section 2(6) and (7) of the Act and that itwilleffectuate the policies of the Act to assertjurisdiction herein.Bartenders & CulinaryWorkersUnion, Local 595, Hotel &RestaurantEmployees andBartenders InternationalUnion,AFL-CIO (ArneFalk, Inc.),161 NLRB 1458.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated,and we find,that theCarpenters is a labor organization within the mean-ing of Section2(5) of the Act.III.THE DISPUTEA.Background and FactsAt the time of the dispute the Employer wasemploying one man, Terry Hodges,as aninsulationapprentice under an apprenticeship agreement withthe State of Montana. About the first week in August1972,1 Union Representative John Sudan saw Lilien-thal's truck parked at the construction site. Sudanwent to Arthur Neufeld, the general contractor, andasked Neufeld if he knew he was employingsomeonewho was not meeting union conditions. Neufeld saidthat the Employer was union and Sudan commentedthat that was true, but that he was employing TerryHodges who was nonunion. Sudan then said that theUnion might have to put up an informational picketon the job.Approximately August 11, Sudan returned to theconstruction site and told Neufeld that there wasgoing to be a picket at the site, but that it would bestrictlyagainst the Employer and not againstNeufeld Builders.At about thesame timeSudan wrote letters to thevarious subcontractors on the job explaining theinformational nature of the picket and that thepicketing was only against Lilienthal and did notaffect the other subcontractors.On Tuesday, August 15, Sudan came to theconstruction site and, after checking to see thatHodges was there, put the picket up. On seeing the1All dates referred to hereinafter are in 1972.202 NLRB No. 29 240DECISIONSOF NATIONALLABOR RELATIONS BOARDpicket, three of the carpenters employed by Neufeldleft the job. A number of other employees who werenot carpenters left at this time also. They went toNeufeld's house and explained that they were leavingbecause of the picket.Neufeld then went to the construction site toinvestigate the trouble.While there, he had aconversation with Sudan in which Sudan, in Neu-feld'swords, "encourag[ed] me to use Carpenters."Neufeld said that the reason he let out the work tothe Employer was in order to save a little money.Sudan stated that the insulation work was carpenters'work and should be given to them.David Lindsey, the builder, was also there at thistime.At the time of the picketing, Lilienthal hadcompleted work for Neufeld and was doing the sametype of work for Lindsey. Sudan then talked toLindsey and explained to him that the only way toget the picket off the job was to remove the Employerfrom the site. Sudan also said that he wanted awritten statement that the Employer would not workanymore on this job. At about this time, theEmployer left the job. Lindsey and Sudan thenagreed that if Lindsey would promise that Lilienthalwould not be back, the picket would be removed.Lindsey promised this and the picket was removed.As they were leaving, Sudan commented that as longasLilienthalwas no longer working, he hadcarpenterswho could do the job. After somediscussion, Neufeld's carpenters agreed to finish theinsulation installation on a cost-plus basis.B.TheWork in DisputeThis dispute concerns the assignment of the workof putting up both blanket and roll type insulation atthe Builders Discount Center in Kalispell, Montana.C.Contentions of the PartiesThe Employer takes the position that it assignedthe work to "Insulation Apprentices" under a validagreement with the State of Montana. It maintainsthat it is not employing and has never employedcarpenters to do the work. It contends that it canperform the work efficiently and in a workmanlikemanner by assigning the work to insulation appren-tices.The Carpenters, on the other hand, contend thatthe dispute is not a jurisdictional dispute, but is aneffort on the part of the Carpenters to maintain areastandards. The Carpenters states that the real issue isthat Lilienthal Insulation Company is paying lessthan standard area wages for work which carpentersperform. The Union maintains that the object of itspicketing was to assure that the Employer paid wageswhich were equal to those paid to carpenters to dothe same type of work. It maintains that althoughseveral people walked off the job, it did not intendthis to happen and that the men who did walk off thejob did so of their own accord and with no pressurefrom the Union.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute, pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not adjusted or agreed uponmethods for the voluntary adjustment of the dispute.Contrary to the Union's contention that it was onlyengaged in area standards picketing, it is clear thatits actions were inconsistent with such a contention.Thus, on August 15, the day of the picketing, UnionRepresentative John Sudan told David Lindsey thatthe only way to get the picket off the job was toremove the Employer from the site and further saidthat when Lilienthal was no longer working on thejob, there were carpenters who could do the job, andasked if they could have the work. Also, he stated toNeufeld that the work in dispute was carpenters'work and, in Neufeld's words, "encourag[ed] me touse Carpenters." Accordingly, we find that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred.We further find that the parties have not adjustedor agreed upon a method for the voluntary adjust-ment of the dispute. The Union contended that theEmployer was bound by the terms of the contractbetween the Union and the Flathead ContractorsAssociationWorking Agreement for Building Con-struction, and that pursuant to that agreement theEmployer' should have submitted the determinationof this dispute to the Joint Board. We find, however,that the record does not show that the Employer issignatory to that contract or bound thereby to submitgrievances to the National Joint Board.Accordingly, for the above reasons, we find thedispute is properly before the Board for determina-tion pursuant to Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factors.2 Thefollowing factors are relevant in determining thedispute herein:2 International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Company),135 NLRB 1402. CARPENTERS OF NORTHWESTERN MONTANA2411.Collective-bargaining agreementAlthough the Employer is a member of theFlatheadContractorsAssociation,which has acontractwith the Carpenters District Council ofNorthwestern Montana, the Employer did not signthe agreement. Lilienthal testified that the associa-tion consists of both union and nonunion membersand the Employer contends that it is not bound bythe contract. Thus, the factor of a collective-bargain-ing agreement is nothelpful to ourdetermination.2.Custom and practice in the industryThe Union testified that the work in dispute hasbeen the work of carpenters since about 1946. TheCarpentershave a classification for InsulationApprentice in their apprenticeship program.The evidence shows that Robert Lilienthal, presi-dent of Lilienthal Insulation Company, had em-ployed Terry Hodges under a valid apprenticeshipagreementwith the State of Montana since August1971.We find that while the evidence of area practice isinconclusive, the fact that there is a valid apprentice-ship agreement with the State of Montana favors theawarding of the work to the Employer's unrepresent-ed employees.3.Relative skills, efficiency, andeconomy of operationsBoth the Employer and the Union have men whoare capable of doing the job. The Employer contendsthat he can do the job more efficiently and at lesscost with the employees whom he trains to installinsulation under the State's apprenticeship program.This factor favors award of the work to theEmployer's unrepresented employees.CONCLUSIONUpon the entire record in this proceeding, after fullconsideration of the relevant factors, particularly theefficiency 'and economy of operations,and theEmployer's apprenticeship agreement with the StateofMontana, we conclude that the unrepresentedemployees employed by the Employer are entitled tothe work in dispute.In making this determination,we award the work to the employees of the Employerwho are being trained under the Insulation InstallerApprenticeship Agreement with theStateof Montana.In making this determination we award this workto the employees trained by this Employer under theapprenticeship agreement and not solely to thissingle employee.Our present determination is limitedto the particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following Determination of Dispute:1.The unrepresented employees of LilienthalInsulation Company,who are employed under theterms of its apprenticeship agreement with the StateofMontana,are entitled to install insulation at theBuilders Discount Center.2.Carpenters District Council of NorthwesternMontana,United Brotherhood of Carpenters andJoiners of America,AFL-CIO,isnot entitled, bymeans proscribed by Section 8(b)(4)(D)of the Act, toforceor require Lilienthal to assign the above-described work to employees who are represented bythe Carpenters.3.Within 10 days from the date of this Decisionand Determination of Dispute,Carpenters DistrictCouncil of Northwestern Montana, United Brother-hood of Carpenters and Joiners of America,AFL-CIO,shall notify the Regional Director forRegion 19,in writing,whether or not it will refrainfrom forcing or requiring Lilienthal,by meansproscribed by Section 8(bX4XD)of the Act,to assignthe disputed work to employees it represents ratherthan to the unrepresented employees employed byLilienthal under the apprenticeship agreement.